                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 ALEXANDER COURT GARDENS, LLC,

                        Plaintiff,

        v.                                                Civil Action 2:20-cv-617
                                                          Judge George C. Smith
                                                          Magistrate Judge Chelsey M. Vascura
 DOMINIQUE BAIRD,

                        Defendant.




                    ORDER and REPORT AND RECOMMENDATION

       On January 8, 2020, Plaintiff, Alexander Court Gardens, LLC, filed a Complaint in

Forcible Detainer against Defendant, Dominique Baird, in the Municipal Court of Franklin

County, Ohio. See Alexander Court Gardens, LLC v. Dominique Baird, Franklin M.C. No. 2020

CVG 2630 (January 8, 2020). The Complaint sought possession of the Subject Premises as a

result of Defendant’s failure to pay rent for the month of January 2020 in violation of the lease

agreement. (Id.) Defendant, an Ohio resident proceeding without the assistance of counsel,

removed the action to this Court on February 4, 2020. This matter is now before the Court for

consideration of Defendant’s Motion for Leave to Proceed In Forma Pauperis, which is

GRANTED. (ECF No. 1.) Accordingly, it is ORDERED that judicial officers who render

services in this action shall do so as if the costs had been prepaid. 28 U.S.C. § 1915(a).

       This matter is also before the Court for the initial screen of Defendant’s Notice of

Removal (ECF No. 1-1) under 28 U.S.C. § 1915(e)(2). Having performed the initial screen, for
the reasons that follow, the undersigned RECOMMENDS that the Court REMAND this action

to the Franklin County Municipal Court.

                                                    I.

          Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e)1, which

provides in pertinent part as follows:

          (2) Notwithstanding any filing fee, or any portion thereof, that may have been paid,
          the court shall dismiss the case at any time if the court determines that--

                 *       *       *

                 (B) the action or appeal--

                         (i) is frivolous or malicious;

                         (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

          When the Notice of Removal provides no basis for federal jurisdiction, the Court may

dismiss an action as frivolous and for lack of subject matter jurisdiction under both 28 U.S.C.

§ 1915(e)(2)(B) and Fed. R. Civ. P. 12(h)(3). See Williams v. Cincy Urban Apts., No. 1:10-cv-

153, 2010 WL 883846, at *2 n.1 (S.D. Ohio Mar. 9, 2010) (citing Carlock v. Williams, 182 F.3d


1
    Formerly 28 U.S.C. § 1915(d).
                                                     2
916, 1999 WL 454880, at *2 (6th Cir. June 22, 1999) (table)). In Defendant’s Notice of

Removal, she asserts that this Court has jurisdiction over this action because Plaintiff’s

Complaint in Forcible Detainer violates the Fair Debt Collection Practices Act, 15 U.S.C.

§§ 801, et seq., and the Fair Housing Act, 42 U.S.C. §§ 3601, et seq. However, the action being

removed consists only of state-law claims for eviction under Ohio Revised Code Chapter 1923,

over which this Court does not have original jurisdiction. Moreover, Defendant’s assertion of

defenses or counterclaims involving federal statutes does not create a basis for jurisdiction. See

Holmes Grp., Inc. v. Vornado Air Circulation Sys., 535 U.S. 826, 831 (2002) (holding that “a

counterclaim—which appears as part of the defendant’s answer, not as part of the plaintiff’s

complaint—cannot serve as the basis for ‘arising under’ jurisdiction”). Further, Defendant has

not pleaded diversity jurisdiction. Therefore, the undersigned finds that this Court lacks subject-

matter jurisdiction over this action.

                                                 II.

       For the reasons discussed above, the undersigned concludes that this Court lacks subject-

matter jurisdiction over this action. Accordingly, it is RECOMMENDED that the Court

REMAND this action to the Franklin County Municipal Court. It is further RECOMMENDED

that Plaintiff’s Motion to Dismiss or, in the Alternative, Motion to Remand for Further

Proceedings (ECF No. 2) be DENIED AS MOOT.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo



                                                  3
determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 4
